U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended September 30, 2007 Commission File Number: 333-136993 TELIPHONE CORP (Name of small business issuer in its charter) Nevada 84-1491673 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4150 Ste-Catherine Street West, Suite 200, Westmount (Montreal), Quebec, Canada, H3Z 0A1 (Address of principal executive offices) (514) 313-6010 (Issuer’s telephone number) Joseph I. Emas, Attorney at Law 1224 Washington Avenue Miami Beach, Florida33139 Telephone: 305.531.1174 (Name, address and telephone number of agent for service) Securities Registered Under Section 12(b) of the Exchange Act: None Securities Registered Under Section 12(g) of the Exchange Act: Common Stock, $0.001 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x
